         Case 1:19-cv-00945-RDM Document 82 Filed 12/24/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT
                       COURT FOR THE DISTRICT OF COLUMBIA


NILAB RAHYAR TOLTON et al.,
                                                    Civil Action No. 19-945 (RDM)
                      Plaintiffs,

                                                          REPLY IN SUPPORT OF
        v.                                             DEFENDANT’S MOTION FOR
                                                     EXTENSION OF TIME TO RESPOND
JONES DAY,                                            TO MOTION FOR CONDITIONAL
                                                            CERTIFICATION
                      Defendant.




       Plaintiffs cannot seriously dispute that this Court’s pending ruling on Jones Day’s Rule

12(c) motion will—regardless of the outcome—have significant implications for Plaintiffs’ motion

to conditionally certify a collective under the EPA. If the Court dismisses the individual Plaintiffs’

EPA claims, the certification motion will be moot. If the Court dismisses some of the EPA claims,

the scope and certifiability of the “collective” might look dramatically different. And even if the

Court sustains all of the Plaintiffs’ EPA claims on the pleadings, its legal analysis of the elements

of the cause of action will bear directly on whether Plaintiffs have adduced evidence of a common,

nationwide policy of pay discrimination. It therefore makes no sense to require the parties to spend

time and money on briefing that will at minimum need to be completely rewritten (if it is not

mooted entirely) after the Court adjudicates Jones Day’s pending threshold motion. Extending the

response deadline by a few weeks, while certainly appreciated, does not solve this problem; the

only efficient course is to sequence these matters so that the Court decides whether there are any

claims before the parties argue over whether those claims should be litigated collectively.
         Case 1:19-cv-00945-RDM Document 82 Filed 12/24/19 Page 2 of 3



       Plaintiffs respond that deferring the certification briefing will carry “adverse consequences

for the opt-in plaintiffs.” Dkt. 81 (“Opp.”) at 3. But they fail to identify any, and none is apparent.

Even if briefing proceeded now, it is hard to imagine that the Court would actually adjudicate the

certification motion before it resolves the Rule 12(c) motion, and it does not help the collective to

have stale briefing waiting on a shelf. And even if the Court were unexpectedly to certify before

it decided whether any Plaintiffs have stated viable claims, that would not achieve anything: Class

discovery has already been largely stayed pending the Rule 12(c) motion (Minute Entry of Nov.

7, 2019), and Jones Day has offered deposition dates in January-February 2020 for its three Rule

30(b)(6) designees. So even expedited notification would not benefit the putative collective.

       The only potential prejudice caused by deferral is that posed by the statute of limitations.

See Opp. 2 (noting that “statute of limitations continues to run on unnamed class members’ claims

until they opt into the collective action”). But Jones Day has agreed to equitable tolling for the

period of the requested extension; members of the collective would thus be in exactly the same

position, from a limitations standpoint, as if the briefing proceeded on the ordinary timetable. That

is appropriate and proportional. Unsatisfied with that, however, Plaintiffs demand tolling until the

Court rules on their certification motion (and beyond). See Opp. 5. (Indeed, they were willing to

consent to Jones Day’s motion in exchange for that tolling agreement.) Whether or not such tolling

is warranted, however—and it is not—has nothing to do with Jones Day’s extension motion or the

timing of the certification briefing. Of course, Plaintiffs are free to move for additional tolling,

like the plaintiffs did in Harris v. Medical Transportation Management, Inc., 317 F. Supp. 3d 421,

425-26 (D.D.C. 2018), and Jones Day will oppose that motion in due course. But the only rational

condition to place on Jones Day’s request to defer the certification briefing is tolling during the

period of the deferral. And that is what Jones Day has already agreed to.



                                                  2
          Case 1:19-cv-00945-RDM Document 82 Filed 12/24/19 Page 3 of 3



        In the end, this Court’s obligation is—to quote the Supreme Court case Plaintiffs invoke—

to administer the EPA collective-action regime in an “orderly,” “sensible,” and “efficient” manner.

Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 170-71 (1989). Here, it is obvious that the

orderly, sensible, and efficient course is to defer the issue of certification until after resolution of

Jones Day’s threshold motion, with equitable tolling to protect the collective in the interim. That

is the relief Jones Day has requested, and that is what this Court should order.




 December 24, 2019                                     Respectfully submitted,


                                                         /s/ Yaakov Roth
                                                       Mary Ellen Powers (Bar No. 334045)
                                                       Beth Heifetz (Bar No. 417199)
                                                       Yaakov Roth (Bar No. 995090)
                                                       JONES DAY
                                                       51 Louisiana Avenue NW
                                                       Washington, DC 20001
                                                       Phone: (202) 879-3939

                                                       Terri L. Chase (pro hac vice)
                                                       JONES DAY
                                                       250 Vesey Street
                                                       New York, NY 10281
                                                       Phone: (212) 326-3939

                                                       Attorneys for Defendant




                                                   3
